Citation Nr: 1236771	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected left elbow disability.  

2.  Entitlement to an initial rating higher than 50 percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2009 RO rating decisions.  The October 2007 RO rating decision, in pertinent part, granted service connection and a 30 percent rating for PTSD, effective May 30, 2007.  

The April 2009 RO decision denied service connection for a left shoulder disability, to include as secondary to a service-connected left elbow disability, and denied a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left shoulder disability.  

A June 2009 RO decision increased the rating for the Veteran's service-connected PTSD to 50 percent, effective May 30, 2007.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for a left elbow disability (residuals of a separation of the left elbow).  He is also service-connected for PTSD and for bilateral hearing loss.  The Veteran contends that he has a left shoulder disability that is related to service, or, more specifically, that is related to his service-connected left elbow disability.  He maintains that his left elbow disability caused his degenerative joint disease of the left shoulder.  The Veteran has also stated, pursuant to an April 2008 VA treatment entry, that he injured his left shoulder and left elbow in Vietnam.  He is not specifically alleging that he incurred a left shoulder disability during combat.  See 38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran is competent to report left shoulder injuries during service; left shoulder symptoms in service; continuous left shoulder symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he was treated for a cut on the left shoulder on one occasion during service.  An October 1968 treatment entry indicates that the Veteran was seen for several cuts, including a one inch cut to the left forearm and a two inch cut to the left shoulder.  It was recorded the Veteran had been in an altercation and was struck by a board.  No diagnoses were provided at that time.  The cuts were stitched.  

Post-service private and VA treatment records show treatment for degenerative joint disease of the left shoulder and for left elbow problems.  

A March 2009 VA examination report reflects a diagnosis was left shoulder degenerative joint disease, and includes an opinion that the Veteran's left shoulder disability was not caused by or a result of his left elbow trauma.  The Board observes that the VA examiner did not express a rationale for this conclusion, or  address whether the Veteran's service-connected left elbow disability aggravated his degenerative joint disease of the left shoulder, or address whether the Veteran's left shoulder disability was related to his period of service.  Accordingly, another examination of the Veteran should be accomplished.  

As to the Veteran's claim for an increased rating for his service-connected PTSD, the Board notes that the Veteran was last afforded a VA psychiatric examination in September 2007.  Since then, the record raises a question as to the current severity of the Veteran's service-connected PTSD.  As such, the Board must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

As to the Veteran's claim for entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for a left shoulder disability, the Board observes that the record does not specifically include treatment reports referring to surgery on the Veteran's left shoulder.  In fact, in an October 2008 statement, the Veteran reported that he was scheduled for surgery on his left elbow, and not his left shoulder, in October 2008.  The Board notes that it is unclear from the record whether relevant treatment records pertaining to the claimed left shoulder surgery are of record.  Additionally, the Board notes that the Veteran's actual period of convalescence from any left shoulder surgery is not of record.  Although the claim may become moot if service connection for a left shoulder disability is not granted, records relevant to that claim should be sought.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the Veteran and request that he indicate when his left shoulder surgery occurred, as well as whether he required convalescence following such surgery, and the dates of such convalescence.  Any medical records documenting this should be sought, as well any records of left shoulder treatment generally since 2008.   

2.  Ask the Veteran to identify all medical providers who have treated him for PTSD since August 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records since August 2008 should be obtained.  In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed left shoulder disability, to include as secondary to a service-connected left elbow disability.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current left shoulder disabilities.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not that any currently diagnosed left shoulder disabilities are etiologically related to the Veteran's  period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered a left shoulder injury in Vietnam, as well as the cut sustained to the shoulder which is documented in the service treatment records.  

The examiner is also requested to opine as to whether the Veteran's service-connected left elbow disability caused or aggravated any diagnosed left shoulder disabilities.  

A comprehensive rationale should be provided for each opinion rendered, and if it is not possible to provide a requested opinion without resort to speculation, that should be indicated, and the reason that is so explained.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the service-connected PTSD should be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner also should discuss the impact of the Veteran's disability on his ability to secure or follow a substantially gainful occupation.  The examiner should estimate the Veteran's GAF score.  

5.  Then readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

